This Twenty-Sixth Amendment to District Cooling System Use Agreement (the
“Twenty-Sixth Amendment”), dated as of October 18, 2011 (the “Effective Date”)
by and between the City of Chicago, Illinois (the “City”), a home rule unit and
municipality under Article VII of the Constitution of the State of Illinois, and
MDE Thermal Technologies, Inc., an Illinois corporation (the “Grantee”).
 
WITNESSETH:
 
WHEREAS, the City and the Grantee have entered into that certain District
Cooling System Use Agreement dated as of October 1, 1994 (the “Original
Agreement”), as heretofore amended (the “Current Agreement”), which grants to
the Grantee (and its successors in interest) the non-exclusive right to use
certain public ways of the City to construct, operate and maintain a district
cooling system (the “System”); and


WHEREAS, Exhibit 1 to the Current Agreement describes the “Current Distribution
Facilities” (as such term is defined in the Current Agreement) for the Grantee’s
System; and


WHEREAS, Exhibit 2 to the Current Agreement provides the Location Map of the
Grantee’s System, including the Current Distribution Facilities; and


WHEREAS, Grantee wishes to amend Exhibit 1 and Exhibit 2 to the Current
Agreement (the “Current Exhibit”) to include in the Current Distribution
Facilities a portion of Wabash Avenue from Erie Street to Superior Street, and a
portion of Superior Street from Wabash Avenue to a point 100 feet west of Wabash
Avenue as described and depicted in amended Exhibits 1 and 2, each as attached
to this Twenty-Sixth Amendment (collectively, the “Amended Exhibits”);  and


WHEREAS, the City Council of the City on September 8, 2011, adopted an ordinance
authorizing and approving execution of a Twenty-Sixth Amendment to the Current
Agreement in substantially the form of this Twenty-Sixth Amendment, including
the Amended Exhibits (the “Ordinance”); and
 
 
 

--------------------------------------------------------------------------------

 

 
WHEREAS, the City and the Grantee now desire to amend the Current Agreement,
including the Current Exhibits, subject to the terms and conditions set forth
below;


NOW, THEREFORE,
It is agreed by the parties hereto as follows:


Section 1.  The above recitals are expressly incorporated herein and made a part
of this Twenty-Sixth Amendment by reference as though fully set forth
herein.  The capitalized terms not otherwise defined herein shall have the
meanings set forth in the Current Agreement.


Section 2.  As of the Effective Date of this Twenty-Sixth Amendment, the current
Exhibits are deemed superseded and replaced by the Amended Exhibits.


Section 3.  The Grantee represents that, to the best of its knowledge, no member
of the governing body of the City and no other official, officer, agent or
employee of the City is employed by the Grantee or has a personal financial or
economic interest directly or indirectly in this Twenty-Sixth Amendment or any
contract or subcontract resulting therefrom or in the privileges to be granted
hereunder except as may be permitted in writing by the Board of Ethics
established pursuant to (Chapter 2-156) of the Municipal Code of Chicago (the
“Code”).  No payment, gratuity or offer of employment shall be made in
connection with this Twenty-Sixth Amendment by or on behalf of any contractors
to the Grantee or higher tier subcontractors or anyone associated therewith, as
an inducement for the award of contracts, subcontracts or orders.  Any agreement
entered into, negotiated or performed in violation of any of the provisions of
said Chapter 2-156 shall be voidable as to the City.


Section 4.  Neither the Grantee nor its contractors shall be in violation of the
provisions of Section 2-92-320, Chapter 2-92 of the Code.  In connection
herewith, the Grantee has executed the applicable Certification required under
the Illinois Criminal Code, 720 ILCS 5/33-11 (1994 State Bar Edition) and under
the Illinois Municipal Code, 65 ILCS 5/1-1 et seq. (1994 State Bar Edition).


Section 5.  It shall be the duty of the Grantee, all contractors, all
consultants, and all officers, directors, agents, partners, and employees of the
Grantee to cooperate with the Inspector General and/or Legislative Inspector
General in any investigation or hearing undertaken pursuant to Chapter 2-55
and/or 2-56 of the Code.  The Grantee shall inform all its contractors of the
provision and require understanding and compliance herewith.
 
 
 

--------------------------------------------------------------------------------

 


Section 6.  The Grantee has provided copies of its latest articles of
incorporation and bylaws and its certification of good standing from the Office
of the Secretary of State of Illinois.  The Grantee has provided the City with
the Disclosure of Ownership Interest Affidavit for the Grantee and its direct
and indirect corporate parents.


Section 7.  If the Grantee conducts any business operations in Northern Ireland,
it is hereby required that the Grantee make all reasonable and good faith
efforts to conduct any such business operations in Northern Ireland in
accordance with the MacBride Principles for Northern Ireland as defined in
Illinois Public Act 85-1390 (1988 Ill. Laws 3220).


Section 8.  Pursuant to Section 2-156-030(b) of the Municipal  Code of the City
of Chicago, it is illegal for any elected official of the city, or any person
acting at the direction of such official, to contact, either orally or in
writing, any other city official or employee with respect to any matter
involving any person with whom the elected official has a business relationship,
or to participate in any discussion in any city council committee hearing or in
any city council meeting or to vote in any discussion in any city council
meeting hearing or in any city council meeting or to vote on any matter
involving the person with whom an elected official has a business
relationship.  Violation of Section 2-156-030(b) by any elected official with
respect to this Twenty-Sixth Amendment shall be grounds for termination of the
Current Agreement and this Twenty-Sixth Amendment.  The term business
relationship is defined as set forth in Section 2-156-080 of the Code.


Section 2-156-080 defines a “business relationship” as any contractual or other
private business dealing of an official, or his or her spouse, or of any entity
in which an official or his or her spouse has a financial interest, with a
person or entity which entitles an official to compensation or payment in the
amount of $2,500 or more in a calendar year; provided, however, a financial
interest shall not include: (i) any ownership through purchase at fair market
value or inheritance of less than one percent of the share of a corporation, or
any corporate subsidiary, parent of affiliate thereof, regardless of the value
of or dividends of such shares, if such shares are registered on a securities
exchange pursuant to the Securities Exchange Act of 1934, as amended; (ii) the
authorized compensation paid to an official or employee for his or employment;
(iii) any economic benefit provided equally to all residents of the city; (iv) a
time or demand deposit in a financial institution; or (v) an endowment or
insurance policy or annuity contract purchased from an insurance company.  A
“contractual or other private business dealing” shall not include any employment
relationship of an official’s spouse with an entity when such spouse has no
discretion concerning or input relating to the relationship between that entity
and the City.
 
Section 9.  Except as expressly modified in this Twenty-Sixth Amendment, all
other terms covenants and conditions in the Current Agreement (including
exhibits and attachments) remain unchanged and all affidavits, certificates and
representations in the Current Agreement (including exhibits and attachments)
are deemed reaffirmed as if made as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the City has caused this Twenty-Sixth Amendment to be duly
executed in its name and behalf as of the date first written by its Commissioner
of the Department of Environment, its Comptroller and its Commissioner of the
Department of Transportation and the Grantee has signed and sealed the same on
or as of the day and year first written.
 
 

(SEAL)  
 
CITY OF CHICAGO
     
/s/ Susana Mendoza
 
By:  /s/ Rich Rodriguez                             
City Clerk
  Title: Commissioner of the    
Department of Environment
               
By: /s/ Amer Ahmad                                  
Title: Comptroller
               
By: /s/ Gabe Klein                                         
Title: Commissioner of the
Department of Transportation
     

 
Reviewed as to form
and legality:


/s/ William A. Nyberg                                 
Assistant Corporation Counsel

 
 
 
 
ATTEST:    
  MDE THERMAL TECHNOLOGIES, INC.
/s/ Maureen R. Prunty
   
City Clerk
  By: /s/ David Bump                                              Title:
President

 
 
 

--------------------------------------------------------------------------------

 